DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection now relies on the reference applied in the prior rejection of record in combination with common knowledge.
Regarding claims 1 and 11, the applicant argues: “In particular, Noguchi does not teach or suggest encoding a moving object region at one resolution in a subset of the sequence of images and encoding an area adjacent the moving object at another, lesser resolution in the subset of the sequence of images. Instead, Noguchi teaches that “movement regions” are designated for the lowest resolution. (Para. [0098] (“the face, person and movement regions are arranged in the descending order of resolution”).) Noguchi does not teach or suggest encoding an area adjacent a moving object at a lower resolution than a moving object region, but rather, as noted, according to Noguchi it is the “movement regions” that are designated for the lowest resolution.”
In response, the examiner respectfully notes that, although Noguchi et al. is silent about the face moving while capturing the moving image/video, it is common knowledge that a person’s face, as part of a living body, moves inevitably during video capture. Furthermore, when capturing moving image of a person/face, it is intended to capture the movement of the person/face, as oppose to a still image capture during which a person normally tries to stay still for a short period of time. Additionally, in Noguchi et al., the characteristic region detecting section 203 detects a person’s face by determining that it matches a predetermined pattern of a person’s face at a degree higher than a predetermined degree of match by way of the pattern matching technique or the like. It does not require the face of a person to be stationary while performing face detection. Therefore, the face meets the limitation of “a moving object” and corresponds to the claimed first element having the highest resolution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US 2010/0119156 A1).

As to claim 1, Noguchi et al. discloses a system (Fig.1: image processing system 10) comprising: 
a camera (Fig.1: image capturing apparatuses 100a to 100c) that captures a sequence of images of a monitored region ([0044]: “The image processing system 10 includes a plurality of image capturing apparatuses 100a to 100c (hereinafter collectively referred to as the image capturing apparatus 100) that capture images of a monitored space 150”); 
a detection processor (Fig.2: characteristic region detecting section 203) that identifies a first region that contains a first element of interest within the sequence of images (Fig.4: step 402 -  detect ROIs; [0078]: “The characteristic region detecting section 203 detects regions containing a person's face, a person's body, and a moving article, as ROIs of different types.”  A person’s face corresponds to the first element of interest in the claim) and a second region that contains a second element of interest within the sequence of images (Fig.4; [0079]: the movement region corresponds to the claimed second region; the moving article corresponds to the claimed second element of interest), the second element of interest including an area adjacent the moving object (Figs.4 and 6: the second element/moving article is adjacent to the first element/person’s face); and 
an encoder (Fig.2: [0056-0057]: the combination of the image quality reducing section 221 and the coding unit 230) that encodes the first region within a first subset of the sequence of images with a first resolution and encodes the second region within the first subset of the sequence of images outside of the first region with a second resolution that is less than the first resolution ([0098]: “it is designated in advance that the face, person and movement regions are arranged in the descending order of resolution”.  That is, the face region has a higher resolution than the movement region.  The face region corresponds to the first region, and the movement region corresponds to the second region.  [0100]: the image quality reducing section 221 reduces the frame rate of each of the characteristic region moving images 430, 440 and 450 by discarding some of the frame images.  The frame images used to code the face region moving image correspond to the claimed first subset of the sequence of images), 
wherein a number of the sequence of images in the first subset of the sequence of images is less than all of the sequence of images and is based on a predefined parameter ([0100]: the image quality reducing section 221 reduces the frame rate of the face region moving image by discarding some of the frame images in accordance with the predetermined frame rate; therefore, the number of the frame images used to code the face region moving image (first subset) is less than all of the frame images.  The predetermined frame rate corresponds to the claimed predefined parameter).
Noguchi et al. does not expressly disclose the first element of interest including a moving object.
However, it is common knowledge that a person’s face, as part of a living body, moves inevitably during video capture. Furthermore, when capturing moving image of a person/face, it is intended to capture the movement of the person/face.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the image processing apparatus of Noguchi et al. can detect a face even when the face is moving, without departing from the scope of the reference, so as to avoid limiting the usage of the device and enhance the functionality.

As to claim 2, Noguchi et al. discloses the system of claim 1 wherein the predefined parameter includes a time value, and wherein the first subset of the sequence of images includes any of the sequence of images captured during a time window beginning at a first time when the first region is identified and ending at a second time equal to the first time plus the time value ([0113]: “The compressing section 240 may compress the background region moving image at the no-ROI compression rate until a predetermined time period elapses after the characteristic region detecting section 203 detects ROIs, and compress the background region moving image at the background region compression rate after the predetermined time period has elapsed.” The predetermined time period corresponds to the claimed time value).

As to claim 3, Noguchi et al. discloses the system of claim 1 wherein the predefined parameter includes a time value, and wherein the first subset of the sequence of images includes periodic images in the sequence of images captured at a periodic time equal to the time value ([0116]: for example, the image quality reducing section may generate the characteristic region moving image 450 with the frame rate of 16 fps.  In this example, the frame rate corresponds to the claimed time value, wherein 16 images are captured in one second).

As to claim 4, Noguchi et al. discloses the system of claim 1 wherein the predefined parameter includes an image number value, and wherein the first subset of the sequence of images includes a sequential number of the sequence of images equal to the image number value and beginning when the first region is identified (Fig.5; [0115-0116]: the frame rate ratio of each of the characteristic regions are set in advance.  Within the unit time, the number of images is set according to the frame rate.  Therefore, the frame rate corresponds to the image number value in the claim).

As to claim 5, Noguchi et al. discloses the system of claim 1 wherein the predefined parameter includes an image number value, and wherein the first subset of the sequence of images includes periodic images in the sequence of images captured at a period equal to the image number value (Fig.5; [0115-0116]: the frame rate ratio of each of the characteristic regions are set in advance.  Within the unit time, the number of images is set according to the frame rate.  Therefore, the frame rate corresponds to the image number value in the claim).

As to claim 6, Noguchi et al. discloses the system of claim 1 wherein the detection processor identifies a third region that contains a third element of interest within the sequence of images (Fig.4; [0098]: the person region moving image 440 corresponds to the third region, the person’s body corresponds to the third element of interest), and wherein the encoder encodes the third region within the first subset of the sequence of images with a third resolution that is less than the first resolution and more than the second resolution ([0098]: “it is designated in advance that the face, person and movement regions are arranged in the descending order of resolution”.  That is, the person region has a resolution lower than the face region, and higher than the movement region).

As to claim 7, Noguchi et al. discloses the system of claim 1 wherein the encoder encodes a third region within the first subset of the sequence of images with a third resolution that is less than the first resolution and more than the second resolution (Fig.4; [0098]: the person region moving image 440 corresponds to the third region.  “it is designated in advance that the face, person and movement regions are arranged in the descending order of resolution”.  That is, the person region has a resolution lower than the face region, and higher than the movement region), and wherein the third region is predefined relative to the first region by at least one relational parameter ([0078]: “the characteristic region detecting section 203 may detect the body region in the vicinity of the face region”.  The body region being in the vicinity of the face region corresponds to the claimed relational parameter).

As to claim 8, Noguchi et al. discloses the system of claim 1 wherein, when the detection processor identifies a third region that contains a new element of interest within the sequence of images, the encoder encodes the third region within a second subset of the sequence of images with the first resolution, and wherein a number of the sequence of images in the second subset of the sequence of images is less than all of the sequence of images and is based on the predefined parameter ([0100]: each type of character is associated with a predetermined frame rate.  For example, if a new face is identified, the encoder encodes the new face region with the same resolution, i.e., first resolution ).

As to claim 9, Noguchi et al. discloses the system of claim 1 wherein the encoder encodes all regions within a second subset of the sequence of images with the second resolution, and wherein the second subset of the sequence of images includes all of the sequence of images outside of the first subset of the sequence of images ([0111]: “When the characteristic region detecting section 203 detects no ROIs, the output section 207 outputs the background region moving image data output from the compressing section 240a, to the image processing apparatus 170. In this case, the image generating section 205 may not need to generate the characteristic region moving images 430, 440 and 450.”  That is, the number of the first subset of images is zero; and the background region moving image data corresponds to the second subset of images).

	Method claims 11-19 recite substantially similar subject matter as disclosed in claims 1-9, respectively; therefore, they are rejected for the same reasons.


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US 2010/0119156 A1) in view of Andrysco et al. (US 2014/0198838 A1).

As to claim 10, Noguchi et al. discloses the system of claim 1.  It fails to disclose wherein the encoder encodes the first region within a second subset of the sequence of images with a third resolution and encodes the second region within the second subset of the sequence of images with the second resolution, wherein the second subset of the sequence of images includes all of the sequence of images outside of the first subset of the sequence of images, and wherein the third resolution is less than the first resolution and more than the second resolution.
However, Andrysco et al. teaches encoding the first region within a second subset of the sequence of images with a third resolution (Fig.12: block 1210; [0076]: encoding the first region at second quality level for the one or more additional video frames) and encoding the second region within the second subset of the sequence of images with the second resolution (Fig.12: block 1204; [0074]: encoding the background regions of one or more video frames at a second quality level less than the first quality level), wherein the second subset of the sequence of images includes all of the sequence of images outside of the first subset of the sequence of images ([0074] and [0076]: the one or more video frames corresponds to the first subset, and the one or more additional video frames corresponds to the claimed second subset).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Noguchi et al. with the teaching of Andrysco et al. to encoding the first region within a second subset of the sequence of images with a third resolution and encode the second region within the second subset of the sequence of images with the second resolution, wherein the second subset of the sequence of images includes all of the sequence of images outside of the first subset of the sequence of images, and wherein the third resolution is less than the first resolution and more than the second resolution, in accordance with the design of the processing and the device, so as to improve the image quality and provide better video streaming user experience given the limited bandwidth ([0026]).

Method claim 20 recites substantially similar subject matter as disclosed in claim 10; therefore, it is rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noguchi (US 2013/0121588 A1) discloses an image compressing apparatus comprising an image reducing means, a region of interest detecting means that detects a region of interest from the processing target image and generate a region of interest image, an image multiplexing means and a compressing means .
Echigo et al. (US 2002/0159637 A1) discloses a system and method for extracting an image region segment from a video image.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696  

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696